COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Glenn Blair v. Angela McClinton

Appellate case number:    01-11-00701-CV

Trial court case number: 11DCV187301

Trial court:              387th District Court of Fort Bend County

       Appellant has offered a reasonable explanation for failing to file the notice of appeal in a
timely manner, but within 15 days of the time allowed by Rule 26.1. See TEX. R. APP. P. 26.1,
26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Accordingly, appellee’s pending motion to dismiss is denied and
appellant’s notice of appeal is deemed timely filed. Appellant’s request for extension to file a
response is dismissed as moot.

Judge’s signature:/s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: January 31, 2013